Citation Nr: 1108558	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1969 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2008, the Veteran testified at a personal hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of the hearing is of record. 

In a February 2010 decision, the Board denied the claim on appeal as well as two other increased evaluations claims.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an October 2010 Joint Motion to Vacate, the CAVC requested that the Board provide additional reasons and bases for its determination regarding the initial evaluation assigned to posttraumatic stress disorder (PTSD).  The Joint Motion indicated that the Veteran was not pursuing an appeal of his two other increased evaluations claims or the TDIU claim.  An October 27, 2010 letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  Additional argument was received from the Veteran's representative in February 2011.  The claim is now properly before the Board.

As noted above, the issue of entitlement to TDIU was remanded by the Board to the RO in February 2010, and will thus not be considered herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (noting that when TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by deficiencies in many areas including judgment, thinking, family relations, work, and mood, including depressed mood and affect, sleep disturbance, nightmares, hallucinations, and occasional suicidal ideations, but full orientation and appropriate dress, hygiene, behavior, and thought content and process. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Prior to the initial rating decision, June 2005 and March 2006 letters provided the appropriate notice to the Veteran regarding his claim for service connection and request for an increased evaluation.  Additionally, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Moreover, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran an adequate mental health examination in November 2006.  The duty to provide an additional examination arises when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 38 C.F.R. § 3.327(a) (2010).  An examination which was adequate for purposes of determination of the claim by the agency of original jurisdiction will ordinarily be adequate for purposes of the Board's determination, except to the extent that the claimant asserts that the disability in question has undergone an increase in severity since the time of the examination.  VAOPGCPREC 11-95.  Although the Veteran testified at the December 2008 Board hearing that his symptoms had worsened, his reported symptoms were similar to the symptoms reported throughout the appeal period.  Additionally, although the examiner did not have the claims file to review, there was minimal PTSD treatment of record, so the examiner was fully informed of the relevant facts in rendering any medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that in determining the adequacy of a medical opinion, a central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board therefore finds that no additional examination is required.  

Additionally, at the December 2008 Board hearing, testimony was elicited by the Veteran's representative and the VLJ regarding the Veteran's PTSD symptoms and how they impacted his social and occupational functioning; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2010).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  For an initial disability rating claim, VA must consider severity of disability during period for which veteran is eligible for service connection starting on date application was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

On November 9, 2004, the Veteran filed a claim for service connection for PTSD.  By a July 2006 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 9, 2004.  In April 2007, the Veteran filed a notice of disagreement regarding the evaluation.  The RO issued a statement of the case in July 2008 and that same month, the Veteran filed a substantive appeal.  

In March 2005 VA mental health counseling records, the Veteran was dressed appropriately, oriented in all spheres, and had either an elevated affect and mood or a depressed and anxious affect.  In an April 1, 2005 VA record, the Veteran was oriented in all spheres and appropriately dressed, but had a depressed affect.  

In an April 11, 2005 VA mental health assessment note, the Veteran reported survivor's guilt, trust issues, and depression.  He reported nightmares, hallucinations, nervousness due to noise, sleep disturbance, hypervigilance, and exaggerated startle responses.  The Veteran reported a suicide attempt.  He stated that his first marriage ended in divorce, and that he hit his second wife a few times when in a nightmare.  He took medication for PTSD.  He reported his family meets every year for a reunion.  The Veteran has two daughters, ages 13 and 16, that he was raising as a single parent.  He felt that they had good communication and that they got along and respected each other.  He stated that his mother, brothers, and children provided the emotional support that he needs.  He played pool, read, and did puzzles.  Upon examination, the Veteran was oriented in all spheres, with appropriate dress, behavior, and thought process, clear speech, an elevated mood and affect, and appropriate and linear thought content.  The diagnoses were PTSD and depression.  The Global Assessment of Functioning (GAF) score was 50, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, and being unable to keep a job.  See DSM-IV at 46-47.  In a November 2005 VA record, the Veteran was oriented in all spheres, dressed appropriately, and had a euthymic mood and affect.  

In a February 2006 statement, the Veteran reported that he suffered from survivor's guilt, rage, anxiety, nightmares of firefights and dead soldiers, difficulty sleeping, and depression.  He stated he was easily angered by people's attitudes.

A November 2006 VA PTSD examination was conducted without the claims file.  The Veteran reported two common law marriages, but that he was widowed four years ago.  He stated he had two kids with whom he has good relationships.  The Veteran noted that he was a loner with no close friends or social life.  He had no history of suicide attempts or violence.  The Veteran reported that his current symptoms included depression, anxiety, anger, social isolation, and sleep difficulty.  The Veteran stated that he last worked in 2002 and was unemployed, but not retired.  Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed, with unremarkable psychomotor activity, speech, and thought process.  He had a cooperative attitude, but was easily distracted with a short attention span and was anxious and depressed.  The Veteran was oriented to person, time, and place, but had suicidal and paranoid ideations.  There was fair judgment, insight, and memory, average intelligence, and sleep impairment.  There were no hallucinations, inappropriate behavior, obsessive or ritualistic behaviors, or homicidal thoughts.  There were occasional panic attacks, but no episodes of violence.  The examiner determined the Veteran had good impulse control and could maintain minimum personal hygiene.  The Veteran had recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, and intense psychological distress and physiological reactivity to exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner found that there were efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, an inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  There was difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The symptoms were daily, moderate to severe, and had been present since Vietnam.  

The diagnosis was chronic, moderately severe PTSD.  The GAF score was 50, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  The examiner concluded that the Veteran's PTSD symptomatology would create a major impairment for employment, due mainly to the Veteran's anger, anxiety, depression, social isolation, and difficulty with people.  The examiner found that the Veteran's PTSD did not cause total occupational and social impairment, but did result in deficiencies in judgment, thinking, family relations, work, and mood.  

In a February 2007 VA medical record, the Veteran was oriented in all spheres, dressed neatly, and had a euthymic affect and mood.  In a March 2007 VA record, the Veteran reported that he was home alone because his children were out of the house and working.  He tried to keep busy, but was bothered by intrusive thoughts of war.  He stated he used alcohol as a way to manage his feelings.  The Veteran was oriented in all spheres with a restricted and depressed affect and mood.  In an April 2007 VA record, the Veteran reported that he continued to have problems with alcohol abuse.  The Veteran was oriented in all spheres, dressed neatly, and had an alert and positive affect and mood.  

In a June 2007 statement, the Veteran reported that his PTSD condition had worsened and that he was medication.  

In a June 2007 VA medical record, the Veteran reported taking an antidepressant.  He was having nocturnal awakenings and dreams about coming under attack.  The Veteran stated that he lived alone and had trouble filling his time and wanted to work a little bit just to stay busy.  He was widowed.  Examination revealed appropriate dress, hygiene, and behavior, with a euthymic mood, linear thought process, unremarkable thought content, and unremarkable speech.  The assessment was chronic PTSD.  The GAF score was 55, which signifies moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

In a January 2008 VA medical record, the Veteran reported that he was doing little, other than doing some things around the house, he mainly just sat around.  He was widowed and lived alone.  He reported variable sleep with some nocturnal awakenings, trouble filling his time.  The Veteran wanted to work a little for income and to stay busy.  He was oriented in all spheres, with appropriate dress, hygiene, and behavior.  There was a euthymic mood, linear thought process, and unremarkable thought content and speech.  The assessment was chronic PTSD.  A GAF score of 50 was assigned which contemplates serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  In a July 2008 VA record, the Veteran reported he was doing fairly well.  He had difficulty keeping busy, although he had been doing some carpentry work to keep himself busy.  He reported variable sleep with some nocturnal awakenings.  Upon examination, he was oriented in all spheres and had appropriate dress, hygiene, and behavior.  There was a euthymic mood, linear thought process, and unremarkable thought content and speech.  The assessment was chronic PTSD.  A GAF score of 50 was assigned, which contemplates serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47. 

At the December 2008 Board hearing, the Veteran testified that his PTSD had worsened and that he was seeing a psychiatrist every three months.  He couldn't sleep at night, had nightmares, and couldn't watch horror movies.  The medicines were not that helpful.  He reported that he did not regularly work, but did some spot jobs where he worked by himself.  He did not socialize and did not like to be around crowds.  He was working on getting admitted to an inpatient program.

The Board finds that the evidence of record supports an initial evaluation of 70 percent, but no more, for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are either 50 or 55, which signify moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers, and serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  See DSM-IV at 46-47.  Thus, the Veteran's GAF scores reflect that he has moderately severe or severe PTSD.  These scores fully support the assignment of a 70 percent evaluation, but do not mandate the assignment of a 100 percent evaluation, which requires total social and occupational impairment, rather than serious symptomatology.  Accordingly, the Veteran's GAF scores support a 70 percent evaluation.

Second, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the Veteran has provided competent and credible testimony of suicidal ideations, near-continuous depression, difficulty sleeping, and social isolation.  These symptoms include some symptoms that are indicative of a 70 percent evaluation under the relevant diagnostic code.  In addition, the November 2006 VA examiner found that the Veteran's PTSD caused deficiencies in judgment, thinking, family relations, work, and mood.  Thus, resolving all reasonable doubt in favor of the Veteran, and considering the Veteran's reported symptoms and the VA examiner's findings, the evidence more nearly approximates the requirement for a 70 percent evaluation.  38 C.F.R. § 4.7 (2010) (noting that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds, however, that a 100 percent evaluation is not warranted.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The November 2006 VA examiner expressly determined that the Veteran's PTSD did not cause total social and occupational impairment.  Additionally, although the Veteran reported social isolation such as having no friends, he also reported a good relationship with his mother, brothers, and two children.  Furthermore, the evidence of record shows that the Veteran was consistently fully oriented with appropriate hygiene, dress, behavior, thought content, and thought process.  Accordingly, the medical and lay evidence of record demonstrates that a 100% evaluation is not warranted.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 70 percent is provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess social and occupational impairment to include addressing various psychiatric symptomatology such as orientation, thought content and process, mood and affect, hygiene, behavior, hallucinations, nightmares, sleep difficulty, memory loss, and suicidal and homicidal ideations.  Accordingly, referral is not required.

The evidence of record does not warrant a rating in excess of 70 percent for the Veteran's PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.  


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


